Citation Nr: 9931286	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  96-51 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from June 1991 to December 
1991.  This case came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in September 1996 that denied the claimed benefits.


REMAND

The veteran stated in his Notice of Disagreement received in 
October 1996 that he had been treated at the Salisbury VA 
medical center.  The record does not indicate that the RO 
attempted to obtain reports of this VA treatment.  These 
reports must be obtained prior to deciding the veteran's 
claim.  The United States Court of Appeals for Veterans 
Claims has ruled that in certain circumstances, records may 
be deemed to be constructively before the Board.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As such the records 
must be obtained prior to any further appellate consideration 
of the merits of the veteran's claim.  

Moreover, the RO has denied service connection for a 
psychiatric disorder diagnosed as an adjustment disorder on 
the basis that it was congenital or developmental disorder.  
However, the veteran's claim for disability compensation was 
based on a mental disorder and the diagnoses on VA 
examination in December 1996 included major depressive 
disorder.  In a VA Form 9, received later in 1996, the 
veteran made it clear that he was claiming benefits for a 
depressive disorder; however, it does not appear that the RO 
has ever considered the claim from this viewpoint.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should request any records 
pertaining to treatment for a mental 
disorder at the Salisbury VAMC since the 
veteran's discharge from service in 
December 1991.  All previously unobtained 
records should be associated with the 
claims folder.

2.  The RO should then adjudicate the 
claim for service connection for the 
psychiatric disorder to include 
depressive disorder.  If action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished with a supplemental statement 
of the case concerning the issue of 
service connection for depressive 
disorder with consideration given to any 
new evidence added to the record.  The 
veteran and his representative should be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












